                                                                             JS-6
 1   ROPES & GRAY LLP
     John D. Donovan, Jr. (pro hac vice)
 2   john.donovan@ropesgray.com
     Robert A. Skinner (pro hac vice)
 3   robert.skinner@ropesgray.com
     Amy D. Roy (pro hac vice)
 4   amy.roy@ropesgray.com
     Prudential Tower
 5   800 Boylston Street
     Boston, MA 02199
 6   Tel: (617) 951 7000
 7   Fax: (617) 951 7050

 8   IRELL & MANELLA LLP
     David Siegel (101355)
 9   dsiegel@irell.com
     Glenn K. Vanzura (238057)
10   gvanzura@irell.com
     1800 Avenue of the Stars, Suite 900
11   Los Angeles, CA 90067
     Tel: (310) 277 1010
12   Fax: (310) 203 7199
     (additional counsel in signature block)
13
     Attorneys for Defendant
14   METROPOLITAN WEST ASSET
     MANAGEMENT, LLC
15
16                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
                             WESTERN DIVISION
18
19                                             )
     THOMAS J. KENNIS,                         )   Case No. CV 15-8162-GW-FFMx
20                                             )
                 Plaintiff,                        JUDGMENT
21                                             )
           v.                                  )   Courtroom: 9D
22
                                               )   Judge: Hon. George H. Wu
23   METROPOLITAN WEST ASSET                   )
24
     MANAGEMENT, LLC,                          )
                                               )
25               Defendant.                    )
26                                             )
                                               )
27
                                               )
28                                             )


                                                                        [PROPOSED] JUDGMENT
                                                                  CASE NO. 2:15-CV-08162-GW-FFM
 1            The Court, having tried this matter without a jury and entered its Tentative
 2   Findings of Fact and Conclusions of Law Following Bench Trial on July 31, 2019,
 3   Dkt. No. 506, hereby orders as follows:
 4            The Court’s Tentative Findings of Fact and Conclusions of Law Following
 5   Bench Trial, Dkt. No. 506, are hereby ADOPTED as the Court’s Final Findings of
 6   Fact and Conclusions of Law Following Bench Trial.
 7            Judgment is hereby ENTERED in favor of Defendant Metropolitan West
 8   Asset Management, LLC and against plaintiff Thomas J. Kennis, for the reasons
 9   stated in the Court’s Findings of Fact and Conclusions of Law Following Bench
10   Trial.
11            The plaintiff shall recover no form of relief.
12            The action shall be dismissed, in its entirety, on the merits, with prejudice.
13            SO ORDERED.
14
15
16   DATED: August 5, 2019              By:      __________________________
                                        Hon. George H. Wu
17
                                        United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                                            [PROPOSED] JUDGMENT
                                                                      CASE NO. 2:15-CV-08162-GW-FFM

                                                   1
